Citation Nr: 1200518	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for a chronic sinus disorder, to include allergic rhinitis.  

4.  Entitlement to service connection for residuals of nasal fractures.  

5.  Entitlement to service connection for hearing loss of the left ear.  

6.  Entitlement to service connection for undiagnosed illness involving sleeping and respiratory problems; muscle, bone, or joint pain of the legs, ankles, back and knees; short-term memory loss; and gastrointestinal complaints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1988, February 1991 to March 1991, November 2002 to November 2003, and January 2004 to September 2004, to include service within the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This matter was most recently before the Board in August 2009, at which time the Board denied entitlement to service connection for a bilateral leg disorder and remanded each of the issues identified on the title page of this document to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the actions requested, the case has since been returned to the Board for further review.  

Notice, too, is taken that the Board by its August 2009 action also remanded to the AMC issues as to the Veteran's entitlement to service connection for a bilateral ankle disorder, hearing loss of the right ear, and tinnitus.  On remand, the AMC by a rating decision of June 2011 granted service connection for each of the foregoing disabilities and, as a result, such matters are no longer within the Board's jurisdiction.  

The issue of entitlement to service connection for undiagnosed illness involving sleeping and respiratory problems; muscle or joint pain of the legs, ankles, back and knees; short-term memory loss; and gastrointestinal complaints is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  Service treatment records of the Veteran are largely unavailable through no fault on his part.  

2.  The record contains persuasive evidence indicating that the Veteran sustained inservice trauma to each of his knees and low back, resulting in disablement.  

3.  Notwithstanding the absence of service treatment records, the Veteran concedes that he sustained an nasal fracture prior to initial service entry, but there is persuasive evidence that one or more additional nasal fractures were sustained in service, resulting in current disability involving residuals of a deviated nasal septum.  

4.  Notwithstanding the absence of service treatment records, the Veteran concedes that he developed hearing loss of the left ear as a child after a bout of mumps, but the record denotes inservice acoustic trauma which at least as likely as not led to an inservice increase in disability of his preexisting hearing loss of the left ear.  

5.  Current disability specifically involving the sinuses, including chronic sinusitis, is not shown.  

6.  Allergic rhinitis is at least as likely as not attributable to active duty service of the Veteran.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder, low back disorder, and allergic rhinitis were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  Preexisting residuals of a nasal fracture and hearing loss of the left ear were aggravated during active duty.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).  

3.  A sinus disorder, including chronic sinusitis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist & Stegall Compliance

Given the favorable disposition herein reached with respect to the claims for service connection for a bilateral knee disorder, low back disorder, allergic rhinitis, residuals of a deviated nasal septum, and hearing loss of the left ear, the need for a discussion of the VA's compliance with the terms of the prior remand or its duties to notify and assist as to those matters is obviated.


The issue of the Veteran's entitlement to service connection for a sinus disorder was remanded by the Board in August 2009, in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that neither the appellant, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the Veteran's claim for service connection for a sinus disorder, herein denied, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the May 2006 letter from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice letter was provided to the Veteran prior to the initial adjudication of the claim in question in February 2007, in accord with Pelegrini.  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Through no fault of the Veteran, his service treatment records are largely unavailable and the RO has formally determined through its August 2010 memorandum that the Veteran's service treatment records do not exist or that further efforts to obtain same would be futile.  

In light of this, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 8 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed"). 

The Veteran has not otherwise made the RO or the Board aware of any additional, relevant evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided one or more VA examinations, one of which was specifically requested to ascertain whether he had a sinus disorder.  That examination indicated that no such disorder was present or otherwise related to military service and it was consistent with the other clinical evidence of record identifying no sinus disorder.  The reports from those examinations, when viewed as a whole, are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented, as it addressed the disability at issue in the context of the Veteran's medical history and the medical evidence, and the etiology opinion provided was accompanied by a stated rationale.  No objection as to the conduct of that examination is voiced by the Veteran or his representative.  Accordingly, further development action relative to the claimed sinus disorder is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulations.  

Pertinent Legal Authority Governing Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

38 U.S.C.A. § 1111 sets forth governing principles relating to the presumption of soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  Id.  

The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that one will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

That initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service.  Id.  If the Government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  Id.  (recognizing that the government's failure to rebut the soundness presumption means that he veteran's claim is one for direct service connection); see also Kinnaman v. Principi, 4 Vet. App. 20, 27  (1993).  The government's "burden of proof is a formidable one," Kinnaman, supra, and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258  (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and- unmistakable-evidence standard is an 'onerous' one"). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, as is the case here, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  Notice is taken, too, that 38 U.S.C.A. § 1154(b)  does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).


Analysis

In the case at hand, most of the Veteran's service treatment records are unavailable for review through no fault on the Veteran's part.  Medical examinations at entry are not of record, although the Veteran concedes that two of his claimed disorders preexisted his initial entry onto service, those being hearing loss of the left ear following a bout of the mumps during childhood and a nasal fracture occurring in high school.  The level of severity of either of those disabilities at the time of service entry in 1977 or thereafter is not and cannot be identified and, although one or more medical professionals has attempted to opine as to the degree of hearing impairment or septal deviation present at initial entry onto active duty, the absence of most of the service medical records precludes the formation of any such medical opinion upon which the Board might reasonably rely.  

Here, there is documentation of an inservice head injury occurring in late October 1977 in a motor vehicle accident for which medical assistance was received.  It is also shown that the Veteran offered complaints involving the left ear in early April 2004, when there was clinically shown to be present an upper respiratory infection and otitis media of the left ear.  Current medical data denote the presence of hearing loss of the left ear meeting the criteria of 38 C.F.R. § 3.385 and residuals of a deviated nasal septum to the left side.  In addition, the record amply documents the Veteran's account, including his sworn hearing testimony, that he was exposed to excessive noise levels in service and also that he sustained one or more nasal fractures while he remained on active duty.  The Veteran's account is credible, probative, and persuasive as to the occurrence of superimposed trauma in service, both to his left ear and with respect to his nose and inservice nasal fractures, such that with resolution of reasonable doubt, the Board concedes service connection on the basis of aggravation for hearing loss of the left ear and residuals of a deviated nasal septum.  

The record does not identify the existence of an existing knee or low back disorder at the time of the Veteran's initial entry onto active duty in September 1977.  He nevertheless offers a credible account that he was subject to various injuries and the handling of heavy, bulky weight involving the knees and low back while he remained on active duty, to include combat duty while in Southwest Asia.  Medical evidence in 2007 and 2008 documents low back and knee complaints, with radiographs in 2008 identifying arthritic involvement of each knee and the lumbosacral spine as a source of bilateral knee and low back pain.  VA examinations in 2010 and 2011 yielded assessments of degenerative arthritis of the knees and lumbosacral spine which the VA examiners, in whole or in part, attributed to the normal aging process, as opposed to a disorder of service origin.  The 2010 examination by VA also culminated in assessments of suprapatellar and infrapatellar tendinosis and a patellofemoral syndrome of the knees, both of which were found by the VA examiner to be related to military service.  

X-rays of the knees in 2011 were judged to be essentially normal, although the existence of lumbar spine arthritis was noted by X-ray evidence.  The VA examiner in 2011 determined that it was less likely as not that the Veteran's low back disorder was due to service, although that opinion was largely based on the absence of medical documentation in service and without regard to the Veteran's accounts of various inservice incidents of trauma to the low back.  Also, while the VA examiner in 2011 incorrectly noted that medical treatment received in May 2006 for a right knee complaint following an incident in which he stomped his right foot on a snake was on active duty, which is clearly not the case, it was that VA examiner's opinion based on all the evidence reviewed that the Veteran's bilateral knee disorder had in fact been "permanently aggravated" by service.  

In this instance, the Veteran's inservice account of knee and low back injuries, which the Board finds to be competent, credible, and persuasive, permits the Board to reasonably find a nexus between current disablement of the knees and low back to inservice injury and, thus, grant service connection for degenerative arthritis, tendinosis, and a patellofemoral syndrome of each knee and degenerative arthritis of the lower back.  

Available service treatment records indicate only that in May 2004, the Veteran sought medical assistance for complaints of sinus congestion and a runny nose, for which a diagnosis of an upper respiratory infection was recorded.  Postservice, magnetic resonance imaging of the head in October 1997 was essentially normal; the paranasal sinuses were clear with no mucosal thickening or cysts.  Complaints of a nasal obstruction in March 2007 are indicated, but computed tomography of the sinuses in April 2007 revealed no significant sinus inflammatory disease.  In October 2008, the Veteran informed a treating medical professional that his sinus problems began in the Saudi desert.  VA examination in March 2010 and May 2011 failed to identify a diagnosis of any sinus disorder, including chronic sinusitis, although it was concluded by the VA examiner in March 2010 that rhinitis was present and by the VA examiner in May 2011 that there was present allergic rhinitis that was attributable to military service, including exposure to multiple allergens or toxic substances in Saudi Arabia, Kuwait, and Iraq.  

The Veteran himself alleges that he had sinus symptoms during his active duty service.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, he is not shown to be competent to offer a medical diagnosis of a sinus disorder, including sinusitis, as there is no showing that the Veteran has the requisite medical knowledge or training as a foundation for any such opinion.  As indicated above, a showing of current disability is a prerequisite for a grant of service connection, and in this instance, the record does not demonstrate the presence of a sinus disorder, including chronic sinusitis.  Accordingly, a preponderance of the evidence is against entitlement of the Veteran to service connection for a sinus disorder, including sinusitis, and that being the case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Regarding allergic rhinitis, the record defines its current existence as well as persuasive medical opinion linking it to the Veteran's period(s) of active duty.  As such, service connection for allergic rhinitis is granted.  



ORDER

Service connection for degenerative arthritis, tendinosis, and a patellofemoral syndrome of the left and right knees is granted.  

Service connection for degenerative arthritis of the lumbosacral spine is granted.  

Service connection for residuals of a nasal fracture, to include deviation of the nasal septum, is granted.  

Service connection for hearing loss of the left ear is granted.  

Service connection for a sinus disorder, to include chronic sinusitis, is denied.  

Service connection for allergic rhinitis is granted.  


REMAND

The Veteran by this appeal also seeks service connection for undiagnosed illness involving sleeping and respiratory problems; muscle or joint pain of the legs, ankles, back and knees; short-term memory loss; and gastrointestinal complaints.  Service connection is herein established for bilateral knee and low back disorders, and service connection was recently granted by AMC action for bilateral ankle disorders, and it is not clear to the Board whether the Veteran is claiming service connection on the basis of undiagnosed illness for any other muscle, bone, or joint complaint not encompassed by the foregoing grants of service connection.  Likewise, medical data compiled to date reveal the existence of obstructive sleep apnea, a diagnosed entity, but it remains unclear for what sleeping or respiratory impairment the Veteran seeks service connection on the basis of undiagnosed illness.  

The Board notes as well that VA examination in May 2011 resulted in entry of a diagnosis of sleep apnea for which an opinion was set forth that it was not caused or the result of military service.  By the same token, the VA examiner noted that the Veteran's apnea developed after exposure to fumes and toxic materials in the desert.  In addition, the examiner diagnosed occasional dyspnea but stated that its etiology was unknown and its relationship to service could not be determined without resort to speculation.  No adequate explanation other than the fact that no work-up had been attempted in service or thereafter, including currently, was offered and further medical input, including testing and opinion, are found to be in order.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Further medical examination and opinion evidence as to presence of memory problems and gastrointestinal complaints are deemed necessary, based on conflicting medical data obtained through VA medical examinations in 2010 and 2011.  In or about March 2010, VA examination revealed a short-term memory loss that the VA examiner stated was less likely as not caused by military service; in May 2011, the VA examiner found no memory deficits to be present, but nevertheless opined that the Veteran's memory complaints were at least as likely as not caused by or a result of military service, inclusive of oil and other type fires and the burning of toxic substances to which the Veteran was exposed during the Gulf War.  Similarly conflicting data were set forth regarding the Veteran's gastrointestinal complaints, with the 2010 examination yielding assessments of reflux, dyspepsia, and irritable bowel syndrome related to military service and the examiner's opinion that no undiagnosed or medically unexplained multisymptom illnesses were present.  On the VA examination in May 2011, diagnoses of gastrointestinal irritation and hyperactivity, in addition to a history of colon polyps-resolved, were recorded.  The opinions offered, however, were limited to whether frequent diarrhea with urgency, and the Veteran's colon polyps were related to military service, as opposed to whether any existing gastrointestinal complaint was attributable to an undiagnosed illness originating in service.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Request that the Veteran clarify the nature, frequency, and severity of his complaints of sleeping and respiratory problems; muscle or joint pain of the legs, ankles, back, and knees; short-term memory loss; and gastrointestinal complaints, in terms of undiagnosed illness of service origin.  He should be asked to specify exactly whether there are sleep or respiratory complaints other than those related to his sleep apnea and occasional dyspnea and whether there are bone, muscle, or joint complaints other than those encompassed by his service-connected bilateral ankle, knee, and low back disorders, and, if not, whether he wishes to withdraw that portion of the appeal.  He should also be requested to specify the names and addresses of those medical professionals from whom he has received medical assistance in the recent past for any of the noted sleeping and respiratory problems; muscle or joint pain of the legs, ankles, back, and knees; short-term memory loss; and gastrointestinal complaints, and the AMC should upon receipt of that information and authorization from the Veteran obtain all pertinent records for inclusion in the claims folder.  

2.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, as applicable based on the Veteran's response, afford him VA medical examinations in order to ascertain the nature and etiology of claimed undiagnosed illness involving complaints of sleeping and respiratory problems; muscle or joint pain of the legs, ankles, back, and knees; short-term memory loss; and gastrointestinal complaint.  The claims file should be made available to the examiner(s) in conjunction with the examinations. Such examinations should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth. 

The examiner(s) is asked to address the following questions, offering a complete rationale for each opinion provided: 

a)  Is it at least as likely as not (50 percent or greater probability) that any existing disorder manifested by sleeping problems; respiratory problems; muscle, bone, or joint pain of the legs, ankles, back, and/or knees; short-term memory loss; and/or gastrointestinal complaints originated in service or is otherwise related to service or any event therein? 

b)  Does the Veteran have sleeping problems; respiratory problems; muscle, bone, or joint pain of the legs, ankles, back, and knees; short-term memory loss; and/or gastrointestinal complaints that are not attributable to any known clinical diagnosis, and, if so, is it at least as likely as not (50 percent or greater probability) that any existing sleeping and/or respiratory problems; muscle or joint pain of the legs, ankles, back, and knees; short-term memory loss; and gastrointestinal complaints are attributable to an undiagnosed illness originating in or as a result of military service in Southwest Asia?  

Use by the examiner(s) of the at least as likely as not language in responding is required.  The examiner(s) is 

advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

4.  Lastly, readjudicate the issue remaining on appeal and if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


